DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Response to Amendment
The Amendment filed 10/27/2022 has been entered.  Claims 21-24, 26-27, 29, and 31-41 remain pending in the application.  Claim(s) 1-20, 25, 28, and 30 have been canceled.  New claim(s) 42 has been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-24, 26-27, 29, 31-39, and 41-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation wherein the infiltrating metal matrix includes beryllium, aluminum, magnesium, lithium, alloys thereof, or combinations thereof, and the claim also recites wherein the additive manufactured article has a composition of Al-Be, Mg-Be, AI-Mg-Be, Al-Be-Ni, AI-Mg-Be-Ni, or combinations thereof which is the narrower statement of the limitation (excluding lithium).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 22-24, 26-27, 29, 31-39, and 41-42 are rejected due to their dependence on rejected claim 21.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an additive manufactured article, the composite” in claim 21 is used by the claim to mean “a composite made by infiltrating a sintered preform,” while the accepted meaning is “an object manufactured by building it one layer at a time.”  The term is indefinite because the specification does not clearly redefine the term.  Claims 22-24, 26-27, 29, 31-39, and 41-42 are rejected due to their dependence on rejected claim 21.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speer et al. Applications of an aluminum–beryllium composite for structural aerospace components, Engineering Failure Analysis, Volume 11, Issue 6, pp. 895-902, 2004, from IDS, as evidenced by Materion AlBeMet AM162 Data Sheet, https://materion.com/-/media/files/beryllium/albemet-materials/maab-017albemetpropertydatasheet.pdf, last accessed 11/18/2022 (“AM162”).  
Regarding claim 40, Speer teaches that the most common composition of AlBeMet has the designation AM162 and contains 62% beryllium and 38% aluminum by weight (p. 896).  Speer teaches that AM162 has a specific modulus that outperforms traditional aerospace alloys, making it an excellent candidate to reduce weight and dramatically increase the performance of stiffness-driven components (p. 896; components reads on an article).  Speer teaches that besides its low density and high modulus, AlBeMet AM162 has additional properties that make it well suited for aerospace applications (p. 896).  AM162 shows that AlBeMet AM162 has a density of about 2.1 g/cm3 (which reads upon the limitation “a density of about 1.5 g/cc to about 2.5g/cc” as recited in the instant claim; page 1; g/cm3 is equivalent to g/cc).  AM162 shows that AlBeMet AM162 has a coefficient of thermal expansion at 25°C of 13.9 ppm/°C (which reads upon the limitation “a coefficient of thermal expansion at 25°C of from about 5 ppm/°C to about 25 ppm/°C” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has a modulus of 193 GPa (which reads upon the limitation “an elastic modulus of from 100 GPa to 300 GPa” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has a yield strength of 276 MPa (which reads upon the limitation “a yield strength of from 150 to 900 MPa” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has an ultimate tensile strength of 379 MPa (which reads upon the limitation “an ultimate tensile strength of from 170 MPa to 1000 MPa” as recited in the instant claim; page 1).  

Claim Rejections - 35 USC § 103
Claims 21-23, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) in view of Gardner (US 4,554,218 A).  
Regarding claims 21, 26, and 41, Briselden teaches “a porous greenbody preform having a porosity of about 30% to about 70%, and contacting the porous greenbody with a molten material for impregnating the porous greenbody preform” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in instant claim 21; which reads upon “including a microstructure having a plurality of preform voids, and wherein the infiltrating metal matrix is disposed within the plurality of preform voids”, as recited in the instant claim; paragraph [0009]).  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium” (which reads upon “a beryllium-containing composite, a beryllium-containing preform”, as recited in the instant claim; which reads upon “wherein the three-dimensional porous beryllium-containing sintered preform is a majority by weight beryllium”, as recited in instant claim 41; paragraph [0016]).  Briselden teaches that “molten metal … infiltrate[s] the porous greenbody to yield a metal-impregnated greenbody” (which reads upon “and an infiltrating metal matrix”, as recited in the instant claim; paragraph [0009]).  Briselden teaches that the greenbody may be fired such as in a vacuum furnace (which reads upon “sintered preform”, as recited in the instant claim; paragraph [0033]).  Briselden teaches that “metals which may be used [for infiltration] include but are not limited to Si, Al, Ti, Ni, Cu, Cr, Bi, Au, Ag, Ta, Sn, Zn, Zr, W, Fe, alloys of Si, Al, and Ti such as brass, as well as Fe—Ni—Cr alloys such as 304, 310, and 330 stainless steel, and Inconel, and mixtures thereof” (which reads upon “wherein the infiltrating metal matrix is aluminum”, as recited in the instant claims; which reads upon “wherein the additive manufactured article has a composition of Al-Be”, as recited in the instant claims; paragraph [0030]).  Regarding the new limitation “composed of a plurality of beryllium-containing deposition layers, wherein each beryllium-containing deposition layer is at least partially deposited upon another beryllium-containing deposition layer and the resulting combination of layers forms the three-dimensional porous beryllium-containing sintered preform”, the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
Briselden teaches that the article may be sintered (paragraph [0057]).  Briselden teaches that the porous greenbody is placed in contact with powdered metal to form an assembly that is heated to a temperature sufficient to melt the metal so as to cause molten metal to infiltrate the porous greenbody to yield a metal-impregnated greenbody (paragraph [0009]).  Briselden is silent regarding first sintering preform and then infiltrating the sintered preform.
Gardner is similarly concerned with infiltrated powdered metal composite articles (title, see certificate of correction).  Gardner teaches that after sintering of the green molded article, the powdered first and second metals and carbonaceous residue form a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform 131 (column 13, lines 30-41; after sintering reads on sintered).  Gardner teaches that the skeletal preform made by the above heat fugitive binder method will have minimal closed porosity (column 13, lines 42-46).  Gardner teaches that the major portion of the void space in such a preform will represent connected porosity and that only connected porosity can be filled by molten infiltrant (which reads upon “including a microstructure having a plurality of sintered preform voids”; column 13, lines 42-46).  Gardner teaches that the preform is next infiltrated with the infiltrant (column 13, lines 47-50).  Gardner teaches that the resulting infiltrated molded article is substantially void-free, i.e., it has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase (column 14, lines 58-66).  Gardner teaches that essentially the only uninfiltrated space in such an infiltrated article is the closed porosity of the original preform, and that the connected porosity of the original preform is essentially completely occupied by the infiltrant (which reads upon “disposed within the plurality of sintered preform voids”; column 14, lines 58-66).  Gardner teaches that shrinkage in the articles of this invention is minimized in spite of the large amount of volume diffusion occurring during infiltration (column 11, lines 10-48).  Gardner teaches that the skeletal structure formed by the second metal is insensitive to the erosive and corrosive action of the infiltrant, and the spacing between individual granules of first metal remains constant, because part of the narrow band or link of second metal between granules of first metal is not in contact with the infiltrant and does not undergo further diffusion (column 11, lines 10-48).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a light sintering step to create a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform, followed by infiltration, as taught by Gardner to produce an article which has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase and which displays minimal shrinkage.  
11.	Regarding claims 22-23, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (which reads upon “wherein the three-dimensional porous beryllium-containing preform includes beryllium and at least one of nickel, aluminum, alloys thereof, or combinations thereof”, as recited in the instant claim; paragraph [0016]; pure beryllium is taught, which reads on claims 23 and 41).  

Claims 24, 29, 31-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) and Gardner (US 4,554,218 A), as applied to claim 21 above, and further in view of Speer et al. Applications of an aluminum–beryllium composite for structural aerospace components, Engineering Failure Analysis, Volume 11, Issue 6, pp. 895-902, 2004, from IDS, as evidenced by Materion AlBeMet AM162 Data Sheet, https://materion.com/-/media/files/beryllium/albemet-materials/maab-017albemetpropertydatasheet.pdf, last accessed 11/18/2022 (“AM162”).  
Regarding claims 24 and 29, modified Briselden teaches the composite of claim 21 as stated above.  
Briselden teaches that the build materials can be a mixture of beryllium and aluminum, however Briselden is silent regarding the specific composition of the alloy (paragraph [0016]).  
Regarding the specific composition of the alloy, it would have been necessary and obvious to look to the prior art for exemplary amounts of beryllium and aluminum used in engineering alloys. Speer provides this teaching showing that the most common composition of AlBeMet has the designation AM162 and contains 62% beryllium and 38% aluminum by weight (p. 896).  Speer teaches that AM162 has a specific modulus that outperforms traditional aerospace alloys, making it an excellent candidate to reduce weight and dramatically increase the performance of stiffness-driven components (p. 896).  Speer teaches that besides its low density and high modulus, AlBeMet AM162 has additional properties that make it well suited for aerospace applications (p. 896).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the alloy of the prior art, and adjusting and varying the composition, such as within the claimed ranges, as taught by Speer, motivated by the desire to form a conventional alloy using known and tested amounts of beryllium and aluminum suitable for engineering applications, such as aerospace applications.  
Regarding claims 31-35 and 39, modified Briselden teaches the composition of claims 21 and 29 as stated above, including AlBeMet AM162.  AM162 shows that AlBeMet AM162 has a density of about 2.1 g/cm3 (which reads upon the limitation “a density of about 1.5 g/cc to about 2.5g/cc” as recited in the instant claim; page 1; g/cm3 is equivalent to g/cc).  AM162 shows that AlBeMet AM162 has a coefficient of thermal expansion at 25°C of 13.9 ppm/°C (which reads upon the limitation “a coefficient of thermal expansion at 25°C of from about 5 ppm/°C to about 25 ppm/°C” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has a modulus of 193 GPa (which reads upon the limitation “an elastic modulus of from 100 GPa to 300 GPa” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has a yield strength of 276 MPa (which reads upon the limitation “a yield strength of from 150 to 900 MPa” as recited in the instant claim; page 1).  AM162 shows that AlBeMet AM162 has an ultimate tensile strength of 379 MPa (which reads upon the limitation “an ultimate tensile strength of from 170 MPa to 1000 MPa” as recited in the instant claim; page 1).  AlBeMet AM162 is weldable.  

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (US 20150361825 A1), in view of Gardner (US 4,554,218 A).  
Regarding claims 21 and 27, Amini teaches “make a porous preform comprising a MAX phase material” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in the instant claim; paragraph [0038]).  Amini teaches that “the MAX phase material typically has the formula Mn+1AXn, where M is a transition metal, A is an A-group element, X is carbon (C), nitrogen (N) or both, and n=1-3” (paragraph [0027]).  Amini teaches that “the A-Group elements include the alkaline earth elements (Beryllium, Magnesium, Calcium, Strontium, Barium and Radium)” (which reads upon “a beryllium-containing composite, a beryllium-containing preform”, as recited in the instant claim; paragraph [0027]).  Amini teaches to “submerge the preform into a bath of a molten metal such as Magnesium, allowing the molten metal to infiltrate into the pores of the MAX phase preform to achieve a fully dense MAXMET composite structure, and that this step may be repeated as needed” (which reads upon “an infiltrating metal matrix”, as recited in instant claim 21; which reads upon “Mg-Be”, as recited in instant claim 21; which reads upon “wherein the infiltrating metal matrix is magnesium”, as recited in instant claim 27; which reads upon “wherein the preform includes a microstructure having a plurality of preform voids, and wherein the infiltrating metal matrix is disposed within the plurality of preform voids”, as recited in instant claim 30; paragraph [0039]).  Regarding the new limitation “composed of a plurality of beryllium-containing deposition layers, wherein each beryllium-containing deposition layer is at least partially deposited upon another beryllium-containing deposition layer and the resulting combination of layers forms the three-dimensional porous beryllium-containing sintered preform”, the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
Amini teaches “mixing elemental powders of metallic phase elements with a MAX phase material, and then sintering the mixture by, for example, pressured or pressureless sintering” (which reads upon “a sintered preform”, as recited in the instant claim; paragraph [0027]).  Amini is silent regarding first sintering preform and then infiltrating the sintered preform.
Gardner is similarly concerned with infiltrated powdered metal composite articles (title, see certificate of correction).  Gardner teaches that after sintering of the green molded article, the powdered first and second metals and carbonaceous residue form a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform 131 (column 13, lines 30-41; after sintering reads on sintered).  Gardner teaches that the skeletal preform made by the above heat fugitive binder method will have minimal closed porosity (column 13, lines 42-46).  Gardner teaches that the major portion of the void space in such a preform will represent connected porosity and that only connected porosity can be filled by molten infiltrant (which reads upon “including a microstructure having a plurality of sintered preform voids”; column 13, lines 42-46).  Gardner teaches that the preform is next infiltrated with the infiltrant (column 13, lines 47-50).  Gardner teaches that the resulting infiltrated molded article is substantially void-free, i.e., it has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase (column 14, lines 58-66).  Gardner teaches that essentially the only uninfiltrated space in such an infiltrated article is the closed porosity of the original preform, and that the connected porosity of the original preform is essentially completely occupied by the infiltrant (which reads upon “disposed within the plurality of sintered preform voids”; column 14, lines 58-66).  Gardner teaches that shrinkage in the articles of this invention is minimized in spite of the large amount of volume diffusion occurring during infiltration (column 11, lines 10-48).  Gardner teaches that the skeletal structure formed by the second metal is insensitive to the erosive and corrosive action of the infiltrant, and the spacing between individual granules of first metal remains constant, because part of the narrow band or link of second metal between granules of first metal is not in contact with the infiltrant and does not undergo further diffusion (column 11, lines 10-48).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a light sintering step to create a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform, followed by infiltration, as taught by Gardner to produce an article which has a density at least 97% and usually 99% or more of the theoretical density based upon the densities of the constituents of the preform and of the infiltrant phase and which displays minimal shrinkage.  

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) and Gardner (US 4,554,218 A), as applied to claim 21 above, and further in view of Peterman et al. (US 5660886 A).
Regarding claims 36-38, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (paragraph [0016]; build materials may be an alloy of beryllium and titanium).  
Briselden is silent regarding finishing operations.  
Peterman is similarly concerned with titanium and titanium alloys (column 1, lines 6-11).  Peterman teaches that “important metals of construction for such structures may be steels, nickel based superalloys, titanium, and titanium alloys, herein referred to as metal substrates” (column 1, lines 13-23).  Peterman teaches that “the affinity of titanium for oxygen poses a serious limitation on the use of titanium and most titanium alloys, in high temperature applications” (column 1, lines 24-33).  Peterman teaches that “diffusion of aluminum to the underlying metal substrate seriously limits the protective ability of aluminide coatings because the loss of aluminum allows other oxides to form, and furthermore, this diffusion of Al into the substrate is accompanied by the formation of new intermetallic compounds which are deleterious to the mechanical properties of the system” (column 1, lines 49-65).  Peterman teaches that “aluminum (Al) was deposited onto the nickel-boron coating to a depth of 17.8 micrometers, using sputter deposition, thus forming a duplex coating and the sample was annealed at 630° C. for two minutes in a tube furnace with flowing argon which had undergone repeated evacuation and argon-purging cycles” (column 5, lines 45-55).  Peterman teaches that “in addition to the Al and Ni+B layers there are intervening layers of NiAl3 and Ni+2 Al3, and that boron does not interdiffuse with the aluminum and, even at this low temperature, we have found that boron begins to block diffusion pathways between the coating (Al and Ni) and the titanium alloy substrate” (column 5, lines 56-67).    
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective coating of aluminum to the composite of Briselden, as taught by Peterman to protect the titanium from oxygen at elevated temperatures.  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1) and Gardner (US 4,554,218 A), as applied to claim 21 above, and further in view of Toth (US 2005/0275143 A1).
Regarding claim 42, modified Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (paragraph [0016]; build materials may be an alloy of beryllium and nickel).  
Briselden is silent regarding the amount of nickel to be used in an alloy of beryllium and nickel.  
Toth is similarly concerned with articles formed from beryllium containing particles (paragraphs [0020]-[0021]).  Toth teaches providing a plurality of core particles comprised of one core particle material, or a plurality of different core particle materials chosen from metal and metalloid nitrides, metal and metalloid carbides, metal and metalloid carbonitrides, metal and metalloid borides, metal and metalloid oxides, metal and metalloid sulfides, metal and metalloid silicides, and diamond (paragraph [0020]).  Toth teaches that an intermediate layer is provided on a majority of the core particles comprising a second compound (paragraph [0021]).  Toth teaches that the second compound is capable of bonding with a metal chosen from iron, cobalt, nickel, copper, titanium, aluminum, magnesium, lithium, beryllium, silver, gold, platinum and their mixtures (paragraph [0021]).  Toth teaches that an outer layer is applied to the coated particles, and that the outer layer comprises a metal chosen from iron, cobalt, nickel, and their mixtures and forms a substantially continuous outer layer on the intermediate layer (coated with nickel; paragraph [0022]).  Toth teaches that the combination of the coated particles and the outer layer forms component particles (paragraph [0022]).  Toth teaches that core may be a metal, and that the intermediate layer must capable of bonding with beryllium, and that the outer layer fully coats the particle and is not beryllium.  Accordingly, it is reasonable to presume that the intermediate material must be capable of bonding with beryllium because the composite particle in Toth encompasses a beryllium core.  Toth teaches methods of encapsulating and sintering fine particles having desired sets of properties with grain boundary modifiers having other properties, thus allowing for the design of previously impossible material-property combinations (paragraph [0043]).  Toth teaches that the TCHP “building block” particle contains elements, such as hardness+wear resistance+toughness+binder metal+other designer properties, and gives the materials engineer thousands of new material grades with engineered properties simultaneously optimized at the nano-, micro-, macro- and functional levels (paragraph [0043]).  Toth teaches that the merging of nanoencapsulation with the sintering of fine particles creates pseudoalloy structures integrating thermodynamically incompatible material phases and properties (paragraph [0044]).  Toth teaches that such integration allows these phases and properties to operate, for example, at working surfaces and edges of tools, as complex components, and as thermally-applied coatings, and that combination of multiple properties, such as, for example, low weight, low coefficient of friction, high/low thermal conductivity, lubricity, and lubrication, is accomplished without the traditional limitations imposed by alloys, laminations, mechanical property enhancement, and heat treatment (paragraph [0044]).  Toth teaches that the outer layer (nickel) comprises an amount, for example, from about 0.5% to 3.0% by weight of the article (paragraph [0060]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the beryllium powder of Briselden with the composite particle including a beryllium core and a nickel coating, as taught by Toth to allow for a combination of multiple properties, such as, for example, low weight, low coefficient of friction, high/low thermal conductivity, lubricity, and lubrication, is accomplished without the traditional limitations imposed by alloys, laminations, mechanical property enhancement, and heat treatment.  

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.  Applicant argues that the skeletal preform of Gardner is not a sintered preform (remarks, page 8).  Applicant argues that skeletal preform of Gardner is formed by heating to remove the organic binder: "thermally degrading and removing essentially all the binder to form a skeletal preform." See Gardner, Abstract (remarks, page 8).  Applicant further argues that therefore, the combination of Briselden and Gardner would not provide a skilled person with any expectation of success of forming the composite as in Claim 21 (remarks, page 9).  This is not found convincing because Gardner teaches that after sintering of the green molded article, the powdered first and second metals and carbonaceous residue form a rigid, handleable, metallurgically integral, porous, monolithic skeletal preform 131 (column 13, lines 30-41; after sintering reads on sintered).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733